UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - x
                                :       PROTECTIVE ORDER
UNITED STATES OF AMERICA        :
                                :
     - v. -                     :       21&5347 (PAE)
                                :
APOCALYPSE BELLA,               :
   a/k/a “Dias Yumba,”          :
                                :
MACKENZY TOUSSAINT,             :
   a/k/a “Mack,” and            :
                                :
AMOS MUNDENDI,                  :
   a/k/a “Mos,”                 :
   a/k/a “El Ashile Mundi,”     :
                                :
                Defendants.     :
                                :
- - - - - - - - - - - - - - - - x

HONORABLE PAUL A. ENGELMAYER, District Judge:

     WHEREAS the Government intends to produce to APOCALYPSE

BELLA, MACKENZY TOUSSAINT, and AMOS MUNDENDI, the defendants, in

the above-captioned matter, certain discovery materials that

contain personal identifying information for individuals other

than the defendant, including names, financial information, and

telephone numbers; and

     WHEREAS pursuant to Rule 16(d) (1) and Title 18, United

States Code, Section 3771, the Government desires to protect the

confidentiality of the above-referenced materials, and for good

cause shown;

IT IS HEREBY ORDERED:
          1. Discovery materials produced by the Government to

the defendants or their counsel that are either (1) designated

in whole or in part as "Subject to Protective Order” by the

Government in emails or communications to defense counsel, or

(2) that include a Bates or other label stating "Subject to

Protective Order," shall be deemed "Protected Material.”

          2. Protected Material disclosed to the defendants, or

to their counsel, during the course of proceedings in this

action:

                  (a) shall be used by the defendants or their

counsel only for purposes of this action;

                  (b) shall be kept in the sole possession of the

defendants’ counsel or the defendants;

                  (c) shall not be copied or otherwise recorded by

the defendants;

                  (d) shall not be disclosed in any form by the

defendants or their counsel except as set forth in

paragraph 2(e) below;

                  (e) may be disclosed only by the defendants’

counsel and only to the following persons (hereinafter

"Designated Persons"):




                                   2
                    (i) secretarial, clerical, paralegal,

investigative, and student personnel employed full-time or part-

time by the defendants’ counsel;

                    (ii) independent expert witnesses retained

by the defendants or on their behalf in connection with this

action; and

                    (iii) such other persons as hereafter may be

authorized by the Court upon a motion by the defendants;

               (f) shall be either (i) returned to the

Government following the conclusion of this case, together with

any and all copies thereof, or (ii) destroyed together with any

and all copies thereof, with defendants’ counsel verifying in

writing to the Government that such destruction has taken place.

               (g) Notwithstanding the foregoing, the defense

shall not be required to return or destroy any Protected

Material to the extent such return or destruction would conflict

with any applicable professional or ethical obligation or

responsibility of the defense.

          3. Discovery materials produced by the Government to

the defendants or their counsel that are either (1) designated

in whole or in part as "Sensitive – Subjective to Protective

Order" by the Government in emails or communications to defense

counsel, or (2) that include a Bates or other label stating


                                   3
"Sensitive – Subjective to Protective Order" shall be deemed

"Sensitive Protected Material.”

          4. Sensitive Protected Material disclosed to the

defendants, or to the defendants’ counsel, during the course of

proceedings in this action, shall be subject to the conditions

applicable to Protected Material, with the exception of

paragraph 2(b) above.    Sensitive Protected Material may be shown

to the defendants, but may not be maintained in the defendants’

possession.

          5.      The defendants and their counsel shall provide a

copy of this Order to Designated Persons to whom Protected

Material is disclosed pursuant to paragraph 2(e).    Designated

Persons shall be subject to the terms of this Order.

          7.      The provisions of this Order shall not be

construed as preventing the disclosure of any information in any

motion, hearing, trial, or sentencing proceeding held in this

action, or to any judge or magistrate of this Court for purposes

of this action.




                      [intentionally left blank]


                                   4
5
          8.   This Order may be signed in counterparts and

transmitted by facsimile and/or electronic copy, each of which

counterparts will be deemed to be an original and which taken

together will constitute the Order.


AGREED AND CONSENTED TO:

                                 AUDREY STRAUSS
                                 UNITED STATES ATTORNEY


                           By:
                                 _____________________________________
                                 Dina McLeod
                                 Assistant United States Attorney



                                 _____________________________________
                                 Charles Kaser, Esq.
                                 Counsel for Apocalypse Bella


                                 _____________________________________
                                 Bret Martin, Esq.
                                 Counsel for Mackenzy Toussaint


                                 _____________________________________
                                   __
                                   _____________
                                 Tamara Giwa,
                                        Gi    Esq.
                                              E
                                 Counsel for Amos Mundendi




SO ORDERED:

                                 _____________________________
                                 HONORABLE PAUL A. ENGELMAYER
                                 UNITED STATES DISTRICT JUDGE



                                   6
          8.   This Order may be signed in counterparts and

transmitted by facsimile and/or electronic copy, each of which

counterparts will be deemed to be an original and which taken

together will constitute the Order.


AGREED AND CONSENTED TO:

                                 AUDREY STRAUSS
                                 UNITED STATES ATTORNEY


                           By:
                                 _____________________________________
                                 Dina McLeod
                                 Assistant United States Attorney



                                   /s/ Charles Kaser
                                 _____________________________________
                                 Charles Kaser, Esq.
                                 Counsel for Apocalypse Bella


                                 _____________________________________
                                 Bret Martin, Esq.
                                 Counsel for Mackenzy Toussaint


                                 _____________________________________
                                 Tamara Giwa, Esq.
                                 Counsel for Amos Mundendi




SO ORDERED:

                                 _____________________________
                                 HONORABLE PAUL A. ENGELMAYER
                                 UNITED STATES DISTRICT JUDGE



                                   6
6/21/2021   
